                                                      1    Douglas B. Provencher (77823)
                                                           PROVENCHER & FLATT LLP
                                                      2    823 Sonoma Avenue
                                                           Santa Rosa, CA 95404-4714
                                                      3    Telephone: (707) 284-2380
                                                           Facsimile: (707) 284-2387
                                                      4

                                                      5    Attorneys for Linda S. Green, Trustee
                                                      6

                                                      7

                                                      8                                    UNITED STATES BANKRUPTCY COURT
                                                                                           NORTHERN DISTRICT OF CALIFORNIA
                                                      9                                         SAN FRANCISCO DIVISION
                                                      10

                                                      11
                                                             In re:                                         Case No. 19-30207
                                                      12
Provencher & Flatt llp




                                                             HARVEY ROBERT KLYCE                            Chapter 7
                                                      13
                  Santa Rosa, CA 95404
                    Attorneys at Law
                    823 Sonoma Ave.




                                                                                       Debtor.
                                     (707) 284-2380




                                                      14                                                    Judge Hannah L. Blumensteil

                                                      15     LINDA S. GREEN, Trustee in                     A.P. No. 19-03051
                                                             Bankruptcy,
                                                      16                                                    NOTICE OF FILING OF FIRST
                                                                                        Plaintiff,          AMENDED COMPLAINT
                                                      17     v.
                                                      18     VANJA ELISABETH FLAK,                          Date:           January 9, 2020
                                                             NORWEGIAN STATE                                Tune:           2:oo pm
                                                      19     EDUCATIONAL LOAN FUND,                         Courtroom:      19
                                                      20                               Defendant.
                                                      21
                                                                    Notice is hereby given that pursuant to Federal Rule of Civil Procedure 15(a)(1)
                                                      22
                                                           plaintiff has filed a First Amended Complaint [Docket 10] to address concerns raised by
                                                      23
                                                           Defendant Vanja Elisabeth Flak in her Motion to Dismiss Complaint. [Docket 9].
                                                      24            The timely filing of an Amended Complaint moots the defendant Flak’s Motion to
                                                      25   Dismiss Complaint.

                                                      26   Dated: December 18, 2019                            Provencher & Flatt LLP
                                                                                                               By    s/Douglas B. Provencher (77823)
                                                      27                                                             Douglas B. Provencher
                                                      28                                                             Attorneys for Trustee

                                                                                                           1
                                                            Notice of Filing of First Amended Complaint                                          Green v. Falk
